Title: From Orchard Cook to John Quincy Adams, 1 January 1809
From: Cook, Orchard
To: Adams, John Quincy,Adams, Louisa Catherine Johnson



Washington Jany 1st. 1809

Mr. & Mrs. Cook ask leave to present to Mr. & Mrs. Adams the Compts. of the Season—
Your Letters do much good, are treated with very great respect indeed—I think you have now more influence than when here—not  mere opinions in which you deal very sparingly but the excellent Arguments & reasons you give for every conclusion—
As I flatter myself with the Hope of more of your Favours embracing an entire plan—it is necessary that you should know how we move here &c—
Since the Bill for enforcing the E—so suddenly passd the Senate, & of which procedure every Senator seems as Lamed & which Judge Anderson says did not accord with the individual opinion of any one; but was forced through by mere party feelings, The Bill has been arrested in our House & I hope laid asleep—At first the details were assaild, and at length we begin to discover that we have already more Embargo Law than can be enforc’d, among a People totally averse from such a Measure—& that if it is to be enforc’d Physical Strength & not Paper Law is alone necessary to be added—
Since Mr. Story came, who boards with Bacon & myself the uneasiness & complaints from northern Members & a certain description of other Members—have encreased—Mr Jefferson & Mr M have been freely convened with; Effects & deleterious consequences pointed out to them—I am sorry to say to you in confidence that they discover too much attachment to the present System, & can think of no other alternative but such as involves War—So that a great proportion of the Reps. from the South Say they will not vote to raise E. except to declare War, & we even think they are averse to War & incline to hug Embargo & die in its embrace—
In short to be plain—Mr. Madison long since told me If we opend a Trade with Spain & Portugal it would be War with France—& was so laid down by Vattel The Strongest advocates for Embargo seem to be Jefferson Madison Jackson, Cutts, G. W. Campbell—Georgia—S Carolina—Macon, W Alston, et al—these generally say we must have E. or we must issue Letters of M. & reprisal & to the Letter they are doubtless averse & incline to continue & try E. a little longer hoping for some favourable change of Circumstances. On the other hand all N. England—N York—N. Jersey—excepting a very few—viz Seaver Deane & two or 3 more are vs the Embargo System—as are a number of Senators & Reps from the West & all the Federalists—
viz all Tennessee—most of Kentucky &c
I will now name to you the several Plans spoken of in the various circles—
It is said that Johnston of K requested of Madison to know what would be his substitute if the E came of & that he said—double the Duties on imports from Engd. & F—and arm & force a Trade both to E. & F—I will not vouch for the correctness of this although I had from Johnston himself—
Our Plan in this Mess is to pass one general Act embracing an entire Plan viz repeal E & enter into non intercourse with E. & F to begin to operate on the fourth of March next & not to arm until by losses &c our Merchants shall call for it—
If we cannot carry our Plan we shall try for the following viz To raise the E & adopt non intercourse—with a right to Arm in defence only & to make Prize of such Vessel as may assail our armd vessels—Or we will even grant Letters of Mark & reprisal rather than continue the Policy—I ask you to write your Opinions with the reasons—not for the gratification of mere curiosity but to do good—to endeavour to aid us in a time pregnant with important events to our Portion of the Country—
I did not discover that this Sheet of Paper was broken till I had written most of my Letter & it being too late to copy this long Letter—and as it is merely for a hasty perusal of then for the fineI will ask your excuse & subscribe yr / Devoted hum St
Orchd Cook